    Case 1:20-cv-00064-JRH-BKE Document 22 Filed 03/16/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF GEORGIA
                                        AUGUSTA DIVISION


TAKITA ANDERSON,                                     *
                                                     ■k


         Plaintiff,                                  *
                                                     *


                  V.                                 *                         CV   120-064
                                                     *


 DUBLIN CHEVROLET CMC BUIK,                          *
                                                     *


         Defendant.                                  *
                                                     *


                                                     *




                                              ORDER




        Before         the     Court    is     the        Parties'          joint        stipulation       of

dismissal         with       prejudice.        (Doc.       21. )        All     Parties         signed    the

stipulation; thus,              the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a) (1) (A) (ii) .

        IT   IS    THEREFORE       ORDERED      that       this        matter       is    DISMISSED      WITH


PREJUDICE.             The    Clerk    is    directed       to     TERMINATE             all   motions    and


deadlines and CLOSE this case.                   Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

        ORDER ENTERED at Augusta, Georgia, this _/6^^day of March,
2021.                                                             yf    )

                                                                         ^L,   CHIEF JUDGE
                                                UNITED/STATES DISTRICT COURT
                                                            :rn    district         of Georgia
